Citation Nr: 1456868	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-42 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kathy a. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1976 to December 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO that denied entitlement to a TDIU rating.  The Veteran appealed this issue to the Board and after remanding the issue for further development in April 2011, June 2012 and August 2013, the Board, in November 2013, denied the issue.  

The Veteran appealed the Board's determination to the Court of Appeals for Veterans Claims (Court). Pursuant to a June 2014 Order, the Court granted a Joint Motion for Remand, vacating the Board's November 2013 decision and remanding the matter for further development.  Thereafter, in October 2014, the RO granted the issue on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

In an October 2014 rating decision, the RO granted the Veteran's claim for a TDIU rating.  


CONCLUSION OF LAW

The appeal on the merits of the claim for a TDIU has become moot by virtue of the October 2014 rating decision, issued in November 2014, that granted the benefit in full, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In this instance, a "case or controversy" involving a pending adverse determination to which the appellant has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

Although the RO certified the issue on appeal to the Board and to the Court, entitlement to a TDIU rating was subsequently granted by the RO in an October 2014 rating decision, with notice in November 2014.  

As such, the claim has already been granted in full, and there is no longer a pending adverse determination for the Board to adjudicate.

Thus, the appeal on the merits of the claim of entitlement to a TDIU has become moot by virtue of the RO's October 2014 grant of a TDIU rating.  Accordingly, the appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

By this decision, the Board expresses no opinion on the downstream issue of entitlement to an earlier effective date for the award of TDIU.




ORDER

The appeal of the claim for a TDIU rating is dismissed.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


